Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose et al. (US 2017/0176704) (Kenji Hirose).
Regarding Claim 1, Hirose discloses a medical observation apparatus comprising: a camera configured to capture an object image of an observation target [See abstract and Paragraphs 56-57, 60 and Fig. 2]; a support configured to support the camera so as to be rotatable about a plurality of mutually-different shafts [See abstract and Paragraphs 11 and 59-60];   a memory configured to store the position of the camera [See Paragraphs 122-25 and 150-154];  a brake configured to switch between: a permission state for permitting the camera to rotate about at least one of the plurality of shafts; and a restriction state for restricting the rotation [See Paragraphs 83, 95-96, 148-149, 159 and 224]; and a controller configured to perform a reproduction process for switching the brake to the permission state, and thereafter switching the brake from the permission state to the restriction state when the support is operated according to an external force applied to the support by an operator and the camera is located at the position of the camera stored in the memory [See abstract and Paragraphs 11, 72-76, 135-138 and 148-158].
Regarding Claim 2, Hirose discloses a position detector configured to detect a position of the camera, wherein the memory is configured to store the position of the camera detected by the position detector [See Paragraphs 107-117].
Regarding Claim 3, Hirose discloses wherein each of the plurality of shafts includes a passive shaft configured to passively rotate the camera about the shaft according to the external force applied to the support by the operator [See abstract and Paragraphs 10-12].
Regarding Claim 4, Hirose discloses wherein the plurality of shafts includes: a passive shaft configured to passively rotate the camera about the shaft according to the external force applied to the support by the operator [See Paragraphs xx]; and an active shaft configured to actively rotate the camera about the shaft with a power of an actuator[See Paragraphs xx], the brake includes: a passive-shaft-side brake configured to switch between: the permission state for permitting the camera to rotate about the passive shaft and the restriction state for restricting the rotation [See Paragraphs 117]; and an active-shaft-side brake configured to switch between: the permission state for permitting the camera to rotate about the active shaft; and the restriction state for restricting the rotation [See Paragraphs 118],  and the controller in configured to: switch the active-shaft-side brake to the permission state, and thereafter switch the active-shaft-side brake from the permission state to the restriction state when the actuator is operated and the camera is located at the position of the camera stored in the memory [See Paragraphs 120-125]; and switch the passive-shaft-side brake to the permission state, and thereafter switch the passive-shaft-side brake from the permission state to the restriction state when the support is operated according to the external force applied to the support by the operator and the camera is located at the position of the camera stored in the memory [See Paragraphs 150-158].
Regarding Claim 5, Hirose discloses wherein the active shaft is a shaft for moving the camera so as to change a direction of an optical axis of the camera with respect to the observation target according to the rotation of the camera about the active shaft [See Paragraphs 128 and 158].
Regarding Claim 6, Hirose discloses wherein the active shaft is a shaft for moving the camera in parallel according to the rotation of the camera about the active shaft [See Paragraph 157].
Regarding Claim 7, Hirose discloses wherein the camera includes: an image sensor configured to capture the object image [See Paragraphs 45-48]; a lens unit including a focus lens whose focal point is adjusted by moving along an optical axis, the lens unit being configured to form the object image on the image sensor [See Paragraphs 63-68];  a focus driver configured to move the focus lens along the optical axis [See Paragraphs 105--114];  and a focus-position detector configured to detect a position of the focus lens, the memory is configured to store the position of the focus lens detected by the focus-position detector [See Paragraphs 105-114 and 171-176],  and the controller, in performing the reproduction process, is configured to control the focus driver and move the focus lens to the position of the focus lens stored in the memory[See Paragraphs 171-176].
Regarding Claim 8, Hirose discloses wherein the camera includes: an image sensor configured to capture the object image [See Paragraphs 45-48]; a lens unit including a zoom lens whose field angle is adjusted by moving along an optical axis, the kens unit being configured to form the object image on the image sensor [See Paragraphs 63-70];  a zoom driver configured to move the zoom lens along the optical axis [See Paragraphs 67-70];  and a zoom-position detector configured to detect a position of the zoom lens [See Paragraphs 113-114 and 126],  the memory is configured to store the position of the zoom lens detected by the zoom-position detector [See Paragraphs105-114], and the controller, in performing the reproduction process, configured to control the zoom driver and move the zoom lens to the position of the zoom lens stored in the memory [See Paragraphs 63-70, 113-114 and 141-142].
Regarding Claim 10, Hirose discloses wherein the camera includes an image sensor configured to capture the object image under an imaging condition designated by the controller, the memory is configured to store the imaging condition designated by the controller, and the controller is configured to control, in performing the reproduction process, the image sensor to capture the object image under the same imaging condition as the imaging condition stored in the memory [See Paragraphs 121-125 and 150-158].
Regarding Claim 11, Hirose discloses wherein the controller is configured to control, in performing the reproduction process, a notification unit to notify of movement information indicating a movement direction of the camera based on the position of the camera stored in the memory and the position of the camera currently detected by the position detector [See Paragraphs 107-117, 121-125 and 150-158].
Regarding Claim 12, Hirose discloses wherein the memory is configured to store a captured image obtained by imaging of the camera, and the controller is configured to correct, in performing the reproduction process, the position of the camera stored in the memory based on the captured image stored in the memory and a captured image currently obtained by imaging of the camera [See Paragraphs 121-125 and 150-158].
Regarding Claim 13, Hirose discloses wherein the position detector is provided to each of at least two shafts among the plurality of shafts, configured to detect a rotation angle of the camera rotating about each of the at least two shafts, the memory is configured to store, as the position of the camera, the rotation angle of the camera rotating about each of the at least two shafts detected by the position detector, the brake is provided to each of the at least two shafts, and the controller is configured to perform the reproduction process for switching the brake to the permission state, and thereafter switch the brake from the permission state to the restriction state for each shaft at which the current rotation angle matches with the rotation angle stored in the memory by operating the support according to the external force applied to the support by the operator [See Paragraphs 107-117, 121-125 and 150-158].
Regarding Claim 14, Hirose discloses a medical observation system comprising: a camera configured to capture an object image of an observation target [See abstract and Paragraphs 56-57, 60 and Fig. 2];  a support configured to support the camera so as to be rotatable about a plurality of mutually-different shafts [See abstract and Paragraphs 11 and 59-60];  a memory configured to store the position of the camera [See Paragraphs 122-25 and 150-154];   a brake configured to switch between: a permission state for permitting the camera to rotate about at least one of the plurality of shafts; and a restriction state for restricting the rotation [See Paragraphs 83, 95-96, 148-149, 159 and 224];  a controller configured to perform a reproduction process for switching the brake to the permission state, and thereafter switching the brake from the permission state to the restriction state when the support is operated according to an external force applied to the support by an operator and the camera is located at the position of the camera stored in the memory [See abstract and Paragraphs 11, 72-76, 135-138 and 148-158]. and a display device configured to display a captured image obtained by imaging of the camera [See Paragraphs 62-66 and 104].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byt he manner in which the invention was made.
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US 2017/0176704) (Kenji Hirose) in view of Matsunobu et al. (US 2017/0343792) (Goh Matsunobu)
Regarding Claim 9, Hirose doesn’t explicitly disclose a light source configured to emit illumination light for irradiating the observation target with a light amount designated by the controller, wherein the memory is configured to store the light amount of the illumination light from the light source, and the controller is configured to control, in performing the reproduction process, the light source to emit the illumination light with the same light amount as the light amount stored in the memory.
However, Matsunobu discloses a light source configured to emit illumination light for irradiating the observation target with a light amount designated by the controller, wherein the memory is configured to store the light amount of the illumination light from the light source, and the controller is configured to control, in performing the reproduction process, the light source to emit the illumination light with the same light amount as the light amount stored in the memory [Seeabstract and  Paragraphs 105-116 and Fig. 10].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Hirose to add the teachings in Matsunobu as above, to provide a system switching the wavelength bands of radiation light and obtaining a higher-quality observation image can be simultaneously achieved [See Matsunobu Paragraph 39].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487